Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard Middleton petitions for a writ of mandamus, alleging that the district court has unduly delayed ruling on two post-judgment motions. He seeks an order from this court directing the district court to act. We conclude that there has been no undue delay in the district court. Therefore, although we grant leave to proceed in forma pauperis, we deny the mandamus petition without prejudice to Middleton’s right to file another petition if the district court does not act expeditiously on the pending post-judgment motions. We also deny his motion to remove district judge and dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*247fore the court and argument would not aid the decisional process.

PETITION DENIED.